10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 1 of 21

Mary Schultz (CSB No. 231962)
MARY SCHULTZ LAW, P.S.
2111 E. Red Barn Lane,

Spangle, WA 99031

Tel: (509) 245-3522, Ext. 306

Mary@MSchultz.com

Attorney for Plaintiff Tayo Daramola

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Case No.

COMPLAINT FOR:

TAYO DARAMOLA, (1) Violation of Whistleblower Protections
under the Sarbanes-Oxley Act (18U.S.C.

(2) Violation of Whistleblower
Vv. Protections Under the Dodd-Frank
Wall Street Reform and Consumer

ORACLE AMERICA. INC.. a Delaware Protection Act (15 U.S.C. § 78U-6
. : > ” Et Seq.);
Corporation, on its own behalf and on
through its wholly owned subsidiaries (3) Violation of RICO (18 U.S.C. sec 1965)

NetSuite Inc., and Oracle Canada, (4) Retaliation under California Labor Code
§ 1102.5;

Defendant. (5) Wrongful Termination in Violation of
Public Policy

DEMAND FOR JURY TRIAL

(UNLIMITED CIVIL)

 

 

 

 

Plaintiff TAYO DARAMOLA (hereinafter “DARAMOLA” or “Plaintiff’), on

behalf of himself, demanding trial by jury of all issues joined herein, alleges as follows:

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 1 of 21 —

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308

 
10

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 2 of 21

JURISDICTION AND VENUE.

1. Plaintiff Tayo Daramola is, and at all times mentioned herein was, a resident
of Montreal, Quebec, Canada.

2. Oracle is a corporation licensed to and authorized to do business in,
employing individuals in, and existing under the laws of, the State of California, with its
principal place of business in San Mateo County at 500 Oracle Parkway, Redwood Shores,
CA 94065. 28 U.S.C.A. § 1391.

3. Oracle resides in the Northern District of California, and its contacts with
this District are sufficient to subject it to personal jurisdiction if this district were a separate
State. 28 U.S.C.A. § 1391.

4. Oracle.is subject to this Court’s personal jurisdiction because Oracle is
authorized to transact business within the County of San Mateo, State of California.

5. Oracle conducts and has conducted day-to-day commercial activities
within the County of San Mateo. Oracle has thereby engaged in substantial,
continuous, and systematic activities within the County of San Mateo, State of
California, providing for a fair and reasonable basis for the exercise of personal
jurisdiction over Oracle by this Court in this venue. 28 U.S.C.A. § 1391.

6. This Court has jurisdiction over the subject matter of this action under 28
U.S.C. § 1331, as this is a civil action arising under federal law, and all claims,
including state claims, form part of the same case or controversy, per the supplemental

jurisdiction of 28 U.S.C.§ 1367.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 2 of 21

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 3 of 21

7. Further, under 18 U.S.C. § 1961 ef seg., any civil action or proceeding may
be instituted in the district court of the United States for any district in which Oracle
resides, is found, has an agent, or transacts its affairs. 18 U.S.C.A. § 1965.

8. Per 18 U.S.C.A. § 1964, Daramola was injured in his business and property
by reason of a violation of 18 U.S.C. § 1962 and may sue therefore in this appropriate
United States District Court.

9. Venue is proper in the Northern District because Oracle exists, employs,
directs employees, manages employees, communicates with. employees and customers
from, and operates in and from this district. Furthermore, all claims alleged herein arose as
the result of actions conducted in and directed from this District, and subject to the
supervision and direction of Oracle in this District.

10. Pursuant to 18 United States Code section 1514A(b), on April 11, 2018,

Daramola filed a timely complaint under the Sarbanes-Oxley Act with the Department of

Labor's Occupational Safety and Health Administration, notifying the agency of Act
violations and the facts and theories to support the violations.

11. The Department of Labor did not issue a final decision on the
administrative complaint within 180 days of the filing, without any fault of Daramola,
thereby entitling Daramola to file this action in federal court.

12. Daramola has complied with all Sarbanes-Oxley administrative exhaustion

requirements.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 3 of 21

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308

 
10

11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 4 of 21

INTRADISTRICT ASSIGNMENT.

13. This action arises in San Mateo County as a substantial part of the

events or omissions giving rise to the claims occurred in San Mateo County.
FACTS OF EMPLOYMENT

14. Daramola was an employee of Defendant Oracle America, Inc. through and
including its wholly owned subsidiaries NetSuite, Inc, and Oracle Canada (hereafter
collectively referred to as “Oracle,” “Defendant(s)” or “the Company”).

15. | Daramola was employed with Oracle from November 30, 2016 until his
constructive discharge on October 13, 2017. °

16. Daramola was hired by Oracle to perform work in the United States,
exclusively with United States customers, supervised by United States personnel, and
subject to Oracle policies, procedures, and business practices.

17. Oracle committed Daramola to an Oracle Proprietary Information
Agreement confirming that Oracle Corporation and its subsidiaries and its affiliates were to
be considered ‘collectively as “Oracle”, and that he was employed by an Oracle entity.

18. Oracle’s NetSuite also committed Daramola to an employment agreement

which applied California Labor Code’s section 2870 to Daramola as part of his

employment.

19. | Daramola was at all times subject to Oracle Inc. employment, direction, and
policies.

20. The material acts causing the injury claimed of herein occurred from and via

their origin in the United States, in conjunction with and against Oracle’s United States

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 4 of 21 . po

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 5 of 21

based customers, through actions taken by Oracle supervisory personnel in the United
States in and including directing Daramola to act with and against its United States
customers.

21. The material acts causing harm, including but not limited to, management
conferences, supervisor directives, customer calls and conferences, misleading statements,
and alleged internal investigations, occurred over wire and electronic communications such
as email, texts, and contracts transmitted via electronic communication and mail.

22. The wire and electronic communications all originated from and via
Oracle’s central server in San Mateo County, California.

FACTS ALLEGED.

23. | Daramola was employed by Oracle, and promoted to the position of a
project manager in a critical “cloud” service being expanded by Oracle, and known and
touted by Oracle as the Cloud Campus BookStore initiative.

24. Because of Daramola’s work quality, diligence, performance, and work
ethic, Daramola was assigned by Oracle to work as a project manager on this major project
involving its critical United States’ customers.

25. | Daramola was placed under the supervision of United States based manager
Douglas Riseberg, and was thereafter in routine coordination and communication with an
Oracle Executive team which included Oracle top executives, including but not limited to,
Pat Merrell (Regional Vice President), and Debasmita Patniak (Regional Vice President).

26. Daramola was assigned to work on projects with the state of Washington via

work with the University of Washington-Seattle, also known as “University Book Store or

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 5 of 21 Hi

 

 

 

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 6 of 21

UBS”, the state of Oregon via work with the University of Oregon- a.k.a. “The Duck
Store”, the state of Texas via University of Texas at Austin, a.k.a. the Co-op, and the state
of Utah via work with Brigham Young University, a.k.a. The BYU Store, and he was
invited to work with the state of California on a project with the University of Southern
California, via the USC- Pertusati Bookstore.

27. Oracle and NetSuite publicly promoted “verticals” in core industries, and
“microverticals” in three areas—Ad Agencies, Apparel, and “Campus Bookstores.”

28. Daramola gradually became aware that a large percentage of the major
projects to which he was assigned were in an “escalation” status with customers because
Oracle had sold his customers software products it could not deliver, and that were not
functional.

29. Daramola came to understand that the products sold to United States
customers in many cases did not exist, were not functional, and/or had not been developed
at the time of the sale to the customer, or yet to date, and that this was the origin of the
multiple situations in escalation status.

30. Daramola came to realize that his job as a project manager for these United
States customers was to ratify and promote Oracle’s repeated misrepresentations to the
customers as to the product’s delivery status, under the premise of “managing the
customer’s expectations,” and to do so by, e.g. making, ratifying, and being an accomplice
to false affirmative statements made to Daramola’s customers and the omission of material
information the customer should have known related to the lack of development and

functionality of the products his customers had acquired from Oracle.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 6 of 21 A

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308

 
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 7 of 21

31. This “project management” strategy was intended to gain Oracle “runway”
(time) to develop and obtain functionality for the non-existent software products Oracle
had already sold to the customer while representing their existence and deliverability as of
the time of sale.

32. Plaintiff's Oracle supervisor, as well as Oracle management, were all aware
of and discussed over electronic means, including by phone, conference calls, the web,
email and texts, the need for “runway” so that Oracle could fund and develop the non-
functional and undeveloped products already sold to customers, with delivery already
promised, and the necessity of “managing customer expectations” by affirmative
representations and material omissions to gain this runway.

33. ~ Oracle’s microvertical cloud service was and had been repeatedly publicly
touted by Oracle’s executives by press release, conferences with investors and
shareholders, as a major area of Oracle business which was ready to spearhead and
maintain Oracle’s position in the Cloud service industry, and thereby increase Oracle’s
share and invéstment value.

34. Daramola thus understood that Oracle’s project manager “expectation
management” plan included is making, ratifying, and participating in a process of
affirmative misrepresentation, material omission, and likely fraud.

35. Daramola began resisting participation in this task of misrepresentation,
ratification, and likely fraud as he sought further information on what he sensed was

transpiring.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 7 of 21 .

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308

 
10

11

12

13

14

15

16 |

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 8 of 21

36. | Upon verification that products sold to bis customers had indeed not been
developed and were not deliverable, and that he was being asked to apply his role asa .
project manager to pretend to the customer that the products were developed and
deliverable, on August 3, 2017, Daramola refused to participate in such misrepresentation
to the customer.

37. | Daramola’s supervisor would reasonably have known and understood, and
did know and understand, that Daramola’s refusal to participate in this fraud was because
Daramola believed the actions being demanded of him were in violation of the law and
fraudulent.

38. From August 4 to October 13, 2017, Oracle demoted Daramola, stripped
him of meaningful responsibility, taunted him (retaliated) by homework assignments
regarding his pay, failed to investigate his internal complaints and requests for help, and
ultimately constructively discharged him because Daramola recognized fraudulent
behavior, refused to engage in it, and reported it internally as such.

39. ° On August 14, 2017, Daramola submitted an internal complaint to Oracle
and reported being retaliated against by his supervisors for refusing to engage in
misrepresentation to his customers, and he reported what he believed to be regulatory and
law violations.

40. Daramola reported to Oracle personnel who he understood were tasked to
address and investigate regulatory compliance concerns, including Dionis Gauvin and

Douglas Harris.

COMPLAINT FOR DAMAGES AND DEMAND FOR.JURY TRIAL

 

 

Page 8 of 21

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 9 of 21

41. | Daramola’s belief that Oracle’s behavior constituted law and regulatory
violations was: a reasonable belief, as the conduct he was asked to engage in in fact
implicates and is tethered to securities fraud.

42.  Daramola reported to Oracle this reasonable belief that Oracle’s behavior
constituted law and regulatory violations, and that its conduct in fact implicates and is
tethered to securities fraud.

43. | Daramola would continue to provide Oracle Internal reporting personnel
evidence of the wrongdoings.

44. Daramola willingly and in good faith submitted himself to four separate
interviews with Oracle Internal reporting personnel over a course of two months, on
August 22, 2017, August 24, 2017, August 25, 2017 and September 20, 2017.

45. | Daramola would continue to tell Oracle Internal reporting personnel that he.
was being retaliated against and stripped of responsibility by his supervisor.

46. Oracle’s internal reporting personnel provided him no relief, no protection,
and strung him along asking the same questions, engaging in obfuscation, and asking for
the same information interview after interview.

47. Oracle retaliated against Daramola through its reporting structure by failing
to protect Daramola from supervisory retaliation, it ratified his supervisor’s retaliation, it
failed to restore his position or meaningful work, it strung him along in interviews designed
to convince him that nothing being done was wrong, and to thereby cause him to either

relent and go along with the process and/or quit.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 9 of 21 Hi

 

 

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 10 of 21

48. The retaliation included reporting personnel asking Daramola to explain the
same things over and over, their pretending to not know what he was talking about, their
engaging him in interview after interview while doing nothing, and their attempting to
shape his report by manipulating him into agreeing that what he was reporting was not
impropriety.

49. Ultimately, Oracle Vice President Douglas Harris directed/asked Daramola
to confirm that Daramola was not intending to report improper or inappropriate behavior by
Oracle, to which Daramola responded that he was indeed reporting just that.

50. On August 16, 2017, Daramola filed a report with the Securities and
Exchange Commission (SEC) reporting what he reasonably believed to be Oracle’s
regulatory violations, and he linked his August 14 internal report to Oracle for the SEC.

51. Oracle was then engaged in a pattern of conduct intended to force Daramola
to resign, including maintaining Daramola in the untenable position of repeating reports of
illegalities by and against his own supervisor, refusing to place Daramola under a different
supervisor, and ratifying the little to no meaningful work Daramola was now assigned.

52. While Daramola was essentially unassigned, Oracle tested whether
Daramola would fall into line given the retaliatory treatment.

53. Daramola’s supervisor Riseberg invited him to “come aboard” another plan
of misrepresentation by offering to assign him to a Campus Suite project at the University
of Southern California (USC). |

54. | When Daramola asked if the same type of issues existed with that project,

Daramola’s supervisor immediately revoked the offer.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 10 of 21 flow

 

 

 

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 11 of 21

55. Oracle then assigned a new “evaluator manager” to Daramola who
downgraded Daramola’s job performance.

56. The foregoing was also retaliation.

57. . By October 13, 2017, Daramola had no meaningful work, no meaningful
work status, he was isolated, ignored as to pay he believed was owed, and suffering
damage to his reputation and career.

58. Daramola’s working conditions were by then such that no reasonable
employee could perform meaningful work, and constituted constructive discharge.

59. Daramola had no option but to resign, and did so on October 13, 2017.

60. Daramola was consigned to and committed to a non-compete agreement as a
part of his employment and suffered inability to mitigate for twelve months thereafter.
FIRST CAUSE OF ACTION.

Retaliation under the Sarbanes-Oxley Act (18 U.S.C. § 1514A et seq.)
(Against all corporate Defendants)

61. | Daramola repeats and re-alleges the allegations contained in the preceding
paragraphs and incorporates the same by reference as though fully set forth herein.

62.  Daramola is an employee, and Oracle is an employer, within the meaning
of the Sarbanes-Oxley Act, 18 U.S.C. § 1514A et seg.

63. Daramola engaged in activity that is legally protected under the Sarbanes-
Oxley Act by reporting, resisting, and refusing to engage in conduct that he

reasonably believed violated or would violate the law and the Act’s requirements.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL . .

Page 11 of 21 HM

 

2111 E. Red Barn Lane
Spangle, WA 99031

Phone: 509.245.3522 * Fax: 509.245.3308
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 12 of 21

64. Oracle’s conduct following his protected activity constitutes unlawful

' retaliation, and culminated in Daramola’s constructive discharge.

65. As a proximate result of Oracle’s conduct, Daramola suffered and
continues to suffer harm, including but not limited to, lost earnings and other
employment benefits, loss of future employment benefits, including insurance and
pension, loss of medical insurance, humiliation, emotional distress, and mental pain and
anguish, all in an amount to be proven at trial but exceeding the minimum jurisdictional .
limits of this Court.

66. In doing the acts herein alleged, Oracle acted with oppression, fraud, malice
and in conscious disregard of Daramola’s rights and Daramola is therefore entitled to
punitive damages in an amount according to proof at trial.

67.  Daramola has also incurred and continues to incur attorneys’ fees and legal
expenses in an amount according to proof at trial-

68. | Daramola requests relief as described below.

SECOND CAUSE OF ACTION.
Retaliation under the Dodd-Frank Wall Street Reform and Consumer
Protection Act (15 U.S.C. § 78u-6 et seq.)
(Against all corporate Defendants)

69. Daramola repeats and re-alleges the allegations contained in the preceding

paragraphs and incorporates the same by reference as though fully set forth herein.

70. _Daramola is an employee, and Oracle is an employer, within the meaning of

the Dodd-Frank Wall Street Reform and Consumer Protection Act.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 12 of 21

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 ¢ Fax: 509.245.3308

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 13 of 21

71. Oracle is a company with a class of securities registered under section 12 of
the Securities and Exchange Act of 1034 (15 U.S.C. 780), or that is required to file reports
under section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 780(d)), and
includes subsidiaries or affiliates whose financial information is included in the
consolidated financial statements of Oracle, and employs officers and employees thereby.

72.  Daramola engaged in activity that is legally protected under the Dodd-
Frank Wall Street Reform and Consumer Protection Act..

73. Specifically, 15 USC § 78u-6(h)(1)(A)(ail) provides that an employer may
not discharge or otherwise discriminate against an individual who makes disclosures
required or protected under the Sarbanes-Oxley Act.

74. Daramola made disclosures that are protected under the Sarbanes-Oxley
Act by reporting, resisting, and refusing to engage in conduct that he reasonably believed
violated or would violate the law, and by reporting such conduct internally to Oracle
employees who had an obligation to report to the SEC, and by his own individually
reporting to the SEC.

75.  Oracle’s officers and employees demoted, harassed, and discriminated
against Daramola in the terms and conditions of his employment following those lawful
acts.

76. Oracle’s conduct following the above-described protected activity, which

culminated in Daramola’s termination, constitutes unlawful retaliation and discharge under

the Act.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 13 of 21

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 14 of 21

77. As a proximate result of the conduct of Oracle, Daramola has suffered ©
and continues to suffer harm, including but not limited to, lost earnings and other
employment benefits, loss of future employment benefits, including insurance and
pension, loss of medical insurance, humiliation, emotional distress, and mental pain and
anguish, all in an amount to be proven at trial but exceeding the minimum jurisdictional
limits of this Court.

78. In doing the acts herein alleged, Oracle acted with oppression, fraud, malice
and in conscious disregard of Daramola’s rights and Daramola is therefore entitled to
punitive damages in an amount according to proof at trial.

79.  Daramola has also incurred and continues to incur attorneys’ fees and legal
expenses in an amount according to proof at trial.

80. | Daramola requests relief as described below.

THIRD CAUSE OF ACTION.

 

Racketeer Influenced and Corrupt Organization
18 U.S.C. § 1961 et seq.
(Against all corporate Defendants)

81. Oracle committed two or more acts within a 10-year period, which
constitute a pattern of racketeering activity and are committed in the conduct of an
enterprise, or Oracle conspired to conduct that pattern of racketeering activity. 18 U.S.C.
§§ 1961-1968.

82. Oracle’s Campus Bookstore microvertical enterprise is an Oracle enterprise

in which it is engaged in or affects interstate commerce. 18 U.S.C. §§ 1961-1968.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 14 of 21 fp

2111 E, Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308

 
10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 15 of 21

83. Oracle’s enterprise is effected via, originates from, and is completed.
through, wire and electronic communications originating from and via Oracle’s central
server in San Mateo County, California.

84. | Daramola was required by Oracle to engage in violations of the federal wire
fraud statutes, 18 U.S.C. § 1343, by requiring him to participate in (1) the formation of a
scheme in which artifice or deceit is employed to obtain something of value from its United
States customers with the intention of depriving that customer/owner of that property; and
(2) the use of interstate wire transmission by Oracle in furtherance of the scheme.

85. Oracle’s directive to Daramola was that he participate in a scheme or artifice
to defraud, or to obtain money, by means of false or fraudulent pretenses, representations,
or promises, transmitted by means of wire communication in interstate commerce, for the
purpose of executing such scheme or artifice, in violation of 18 U.S.C.A. § 1343 (wire
fraud). |

86. Oracle devised or intended to devise a scheme or artifice to defraud for
obtaining money or property by means of false or fraudulent pretenses, representations, or
promises, via the post office, in violation of 18 U.S.C.A. § 1341 (mail fraud).

87. The term “scheme or artifice to defraud” includes Oracle’s scheme or
artifice to deprive another of the intangible right of honest services.18 U.S.C.A. § 1346.

88. Oracle’s actions involved attempt and/or conspiracy in that it involved

multiple personnel in its scheme, and multiple personnel were required to carry out the

scheme. 18 U.S.C.A. § 1349.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 15 of 21 Hi

 

 

 

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 16 of 21

89. Oracle’s scheme rose to, but need not have risen to, actionable fraud, and
Daramola need not show that the scheme was ultimately successful or that the intended
victim suffered a loss or that the Oracle secured a gain from the scheme.

90. | The scheme engaged in by Oracle was that Oracle sold software services to
United States customers as services already developed and functional, which products
Oracle knew were neither developed nor functional, and which were at the time of sale and

thereafter intentionally misrepresented by Oracle to the customer as being developed and

‘functional, and where the customer who acquired the services and software was unaware

that such products were not developed nor functional at the time of sale or thereafter, and
whereby Oracle would engage in business behavior to gain “runway” for the actual
development of these products by engaging in such deceit such as assigning blame to the
customer for the delay in delivery, and e.g. assigning the customer “homework,” or
claiming that the customer had failed to complete prior homework or steps.

91. Daramola was wrongfully demoted and isolated for carrying out his civic
duty to refuse'to participate in this scheme and commit violations of law, and for reporting
such deceitful and unlawful activity by his employer.

92. Oracle’s retaliation caused Daramola’s constructive discharge, and that
retaliation and discharge were proximately caused by Oracle’s pattern of racketeering or
criminal activity.

93. Daramola’s injury was by reason of Oracle’s violation of § 1962.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Page 16 of 21

 

 

 

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308
10
4
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 17 of 21

94. RICO injury occurred when Daramola was demoted, isolated and then left
without any meaningful work or position, effectively firing him, for his refusing to
participate in the employer's ongoing scheme of criminal activity. :

95. Oracle’s actions accomplished a constructive discharge, that discharge was
intended by Oracle, and constructive discharge was a foreseeable result of Oracle’s
behavior towards Daramola and caused by the Oracle’s alleged pattern of racketeering
activity.

96. Oracle’s retaliation was tied to Daramola’s (1) whistleblowing; (2) reporting
what was in fact a pattern of criminal acts by the employer; and/or (3) refusal to participate
in an ongoing pattern of criminal acts within the scope of the federal RICO.

97. Daramola is entitled to damages for his inquiries.

98. Daramola should receive judgment for threefold the damages he sustains
and the cost of the suit, including a reasonable attorney's fee, per 18 U.S.C.A. § 1964.

FOURTH CAUSE OF ACTION.

Retaliation (California Labor Code § 1102.5)
(Against all corporate Defendants)

99. | Daramola repeats and re-alleges the allegations contained in the preceding
paragraphs and incorporates the same by reference as though fully set forth herein.

100. Oracle is subject to the California Labor Code § 1102.5 in its actions
towards its employees, regardless of the state to which they assign that employee.

101. Daramola’s protected activity included complaints about, resistance to,

and refusal to engage in, suspected violations of the law, including violations of the

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 17 of 21 a |

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 18 of 21

Sarbanes-Oxley Act and the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

102. Asa proximate result of the conduct of Oracle, Daramola-has suffered and
continues to suffer harm, including but not limited to, lost earnings and other employment
benefits, loss of future employment benefits, including insurance and pension, loss of
medical insurance, humiliation, emotional distress, and mental pain and anguish, all
damaging him in an amount to be proven at trial but exceeding the minimum jurisdictional
limits of this Court.

103. In doing the acts herein alleged, Oracle acted with oppression, fraud, malice
and in conscious disregard of Daramola’s rights and Daramola is therefore entitled to
punitive damages in an amount according to proof at trial.

104. Daramola requests relief as described below.

FIFTH CAUSE OF ACTION.

Wrongful Termination in Violation of Public Policy
(Against all corporate Defendants)

105. Daramola repeats and re-alleges the allegations contained in the preceding
paragraphs and incorporates the same by reference as though fully set forth herein.

106. Daramola was constructively discharged on October 13, 2017.

107. Oracle constructively discharged/terminated Daramola because he engaged
in protected activity under each or all of the Sarbanes-Oxley Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, the Racketeer Influenced and Corrupt

Organization Act, California Labor Code section 1102.5, and California’s Unfair

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

 

 

Page 18 of 21 fp

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 * Fax: 509.245.3308

 
10

11

12

13

14°

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 19 of 21

Competition Section 17200, the latter prohibiting unlawful, unfair or fraudulent business
practices, including unfair, deceptive, untrue or misleading advertising. Cal. Bus. & Prof.
Code §$ 17200.

108. Daramola’s constructive discharge was in violation of the public policy of
the state of California as set forth in the above- cited statutes. |

109. As a proximate result of Daramola’s discharge by Oracle, Daramola has
suffered and continues to suffer harm, including but not limited to, lost earnings and other
employment benefits, loss of future employment benefits, including insurance and pension,
loss of medical insurance, humiliation, emotional distress, and mental pain and anguish, all
to his damage in an amount to be proven at trial but exceeding the minimum jurisdictional
limits of this Court.

110. In doing the acts herein alleged, Oracle acted with oppression, fraud, malice
and in conscious disregard of Daramola’s rights and he is therefore entitled to punitive
damages in an amount according to proof at trial.

111. * Daramola requests relief as described below.

PRAYER FOR RELIEF.

WHEREFORE, Plaintiff Tayo Daramola seeks relief from this Court in the

following respects:
1. For special and general damages according to proof
2. For punitive damages;
3. For front pay in lieu of reinstatement, according to proof:
4, For double back pay on the second cause of action;

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 19 of 21 HE

 

 

 

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 20 of 21

5. For treble damages under the third cause of action;

6. For costs of suit incurred herein;

7. For attorney fees on causes of action where fees are available by law; .
8. For prejudgment and post-judgment interest as available by law; and

9. For such other and further relief as this Court may deem just and proper.

DATED this 3" day of December, 2019.

Respectfully submitted,

MARY SCHULTZ LAW, P.S.,

/sIMARY SCHULTZ

Attorney for Plaintiff, CSB 231962

2111 E. Red Barn Lane, Spangle, WA 99031
Tel: (509) 245-3522, Ext. 306

E-mail: Mary@MSchultz.com

 

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 20 of 21 ,

2111 E, Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 © Fax: 509.245.3308

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-07910 Document1 Filed 12/03/19 Page 21 of 21

DEMAND FOR JURY TRIAL.
Plaintiff hereby demands a jury trial for each cause of action on which he is entitled

to ajury trial.

DATED this 3"! day of December, 2019.

MARY SCHULTZ LAW, P.S.,
/sIMARY SCHULTZ

Attorney for Plaintiff, CSB 231962
2111 E. Red Barn Lane, Spangle, WA 99031
Tel: (509) 245-3522, Ext. 306

E-mail: Mary@MSchultz.com

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Page 21 of 21 : . f

2111 E. Red Barn Lane
Spangle, WA 99031
Phone: 509.245.3522 ¢ Fax: 509.245.3308

 
